DISMISS; and Opinion Filed July 19, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01252-CR

                              HEATHER MARIE TETER, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                              On Appeal from the 371st District Court
                                      Tarrant County, Texas
                                 Trial Court Cause No. 1512130D

                               MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                Opinion by Justice Pedersen, III
       On May 23, 2019, a supplemental clerk’s record was filed containing appellant’s two pro

se motions to dismiss this appeal. The motions are handwritten and signed by appellant, but they

are not signed by her counsel. Under Rule 42.2(a) of the Texas Rules of Appellate Procedure, both

the appellant and her attorney “must sign the written motion to dismiss.” TEX. R. CIV. P. 42.2(a).

On May 29, 2019, this Court forwarded a copy of appellant’s motions to her counsel, Eric

Labovitz, and requested that Labovitz file a supplemental motion to dismiss should he agree that

this appeal should be dismissed. On July 10, 2019, Labowitz filed a motion dismiss and requested

that we withdraw appellant’s notice of appeal and dismiss her appeal. We GRANT the foregoing

motions to dismiss. See id.
       We dismiss the appeal.



                                  /Bill Pedersen, III/
                                  BILL PEDERSEN, III
                                  JUSTICE


Do No Publish
TEX. R. APP. P. 47.2(b)

181252F.U05




                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 HEATHER MARIE TETER, Appellant                       On Appeal from the 371st District Court,
                                                      Tarrant County, Texas
 No. 05-18-01252-CR         V.                        Trial Court Cause No. 1512130D.
                                                      Opinion delivered by Justice Pedersen, III.
 THE STATE OF TEXAS, Appellee                         Justices Whitehill and Partida-Kipness
                                                      participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 19th day of July, 2019.




                                                –3–